Citation Nr: 0945440	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  01-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

1.  Whether an August 5, 1986 rating decision in which the RO 
denied the Veteran's claim for service connection for 
narcolepsy was clearly and unmistakably erroneous.

2.  Entitlement to an effective date earlier than June 1, 
1995, for the award of service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, M.W., and J.M.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1951 
to July 1953, and from January 1954 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1999 rating decision in which the RO granted 
service connection for narcolepsy, effective November 13, 
1996.  The Veteran filed a notice of disagreement (NOD) in 
November 1999, contending that he was entitled to an earlier 
effective date.  A subsequent rating decision in October 2001 
granted an earlier effective date of June 1, 1995, and a 
statement of the case (SOC) was issued.  In his November 2001 
substantive appeal, the Veteran added that clear and 
unmistakable error (CUE) was present in the August 1986 
rating decision denying his original service connection 
claim, and requested a Board hearing in Washington, D.C.  In 
April 2002, the Veteran and two witnesses testified during a 
hearing before a Veterans Law Judge held in Washington, D.C. 
.

In a June 200 decision, the Board denied a claim of CUE and 
the claim for an EED.  The Veteran, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  After briefs were filed by both 
parties, in a January 2005 Order, the Court issued a 
Memorandum Decision remanding both matters to the Board for 
further proceedings consistent with the decision.  The Court 
noted that the appellant was free to submit additional 
evidence and argument on each claim, as appropriate.

Subsequently, VA notified the Veteran of the retirement of 
the Veterans Law Judge who presided over the hearing in April 
2002, and offered him another Board hearing.  In February 
2006, the appellant testified during a hearing before the 
undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record.

In September 2006, the Board dismissed the Veteran's claim of 
CUE without prejudice and remanded his claim for an EED to 
the AMC for additional development.  In December 2008, the 
Veteran renewed his claim of CUE.  The RO denied the 
Veteran's claim of CUE via a supplemental SOC (SSOC) issued 
in July 2009.

Also in July 2009, after substantially completing development 
requested in the September 2006 remand instructions, the AMC 
continued the denial of the EED claim.  The CUE and EED 
claims are now properly before the Board for adjudication.

In November 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The appellant has not specifically set forth the RO's 
claimed error(s) of fact or law, the legal and factual basis 
for the claimed error(s), and why the result in the August 5, 
1986, RO decision would have been manifestly different but 
for the alleged error(s).

3.  In an August 1986 decision, the RO disallowed the 
Veteran's claim for service connection for narcolepsy.  The 
Veteran initiated an appeal, and the RO issued a SOC in 
September 1986.  The Veteran did not perfect an appeal of the 
claim.

4.  On June 1, 1995, the Veteran filed a statement which was 
accepted as a request to reopen his prior claim for service 
connection for narcolepsy.

5.  In a September 1999 rating decision, the RO granted 
service connection for narcolepsy and assigned an effective 
date of November 13, 1996; in an October 2001 rating 
decision, the RO subsequently granted an earlier effective 
date of June 1, 1995 (the date of the first request to reopen 
the claim for service connection).

6.  The record contains no statement or communication from 
the Veteran, prior to June 1, 1995, that constitutes an 
earlier, pending claim for service connection for narcolepsy.


CONCLUSION OF LAW

1.  The appellant's allegations of CUE in the August 5, 1986 
rating decision fail to meet the threshold pleading 
requirements for revision or reversal of the RO decision on 
grounds of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2009).

2.  The RO's August 1986 decision disallowing service 
connection for narcolepsy is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2009).

3.  The claim for an effective date earlier than June 1, 1995 
for the award of service connection for narcolepsy is without 
legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

First addressing the matter of CUE, the Board notes that, 
given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  

As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Id.  

Additionally,, the Board finds that, as there are no other 
duties to notify and assist owed the Veteran, the claim of 
CUE is ready for review. 

As regards the claim for an earlier effective date, the Board 
notes that the October 2001 SOC included citation to the 
provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards of service 
connection.  October 2008 and July 2009 letters specifically 
provided notice regarding the assignment of effective dates.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date for the award of service connection 
for narcolepsy to include during the February 2006 hearing.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the Veteran.  As 
explained below, the claim for an earlier effective date 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi¸16 Vet. App. 129, 132 (2002).

II.  Analysis

A.  CUE Claim

On August 5, 1986, the RO denied service connection for 
narcolepsy.  The stated bases for the denial were that the 
Veteran was not diagnosed with narcolepsy upon VA 
examination.  The Veteran filed a notice of disagreement in 
September 1986, and the RO issued an SOC later that same 
month.  A letter associated with the September 1986 SOC 
provided notice of appellate rights.  No relevant 
correspondence was received by the RO following the September 
1986 SOC until June 1, 1995.  Hence, no timely substantive 
appeal was filed.

As the Veteran failed to perfect his appeal, the RO's August 
5, 1986, denial became final.  See 38 U.S.C. § 4005 (West 
1982); 38 C.F.R. § 3.104(a), 3.105(a), 19.117, 19.129(b), 
19.130(a) (1986).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In contending that CUE was present in the RO's August 5, 
1986, the Veteran and his representative have presented two 
specific allegations:  (1) that the RO was in possession of 
evidence favorable to his claim and did not forward it to a 
doctor for review; and (2) that the information to support 
the Veteran's claim was in his claims file and not 
considered.  The Veteran and his representative contend that, 
but for these claimed errors, the August 1986 decision would 
have been favorable.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

When the Board determines that an appellant's claim of CUE in 
a final RO decision has been inadequately pleaded, the Board 
may not deny that claim on the merits but must dismiss it 
without prejudice to refiling.  Simmons v. Principi, 17 Vet. 
App. 104, 114-16 (2003).

The Board observes that the Veteran and his representative 
have essentially alleged CUE on the basis that the negative 
medical opinions provided by VA physicians in 1986 were 
incorrect, and they seek to have the medical evidence 
reevaluated.  The Veteran points to an October 2004 VA 
neuropsychology note from J.W.T., Ph.D., which indicates that 
the Veteran was diagnosed with narcolepsy in 1988.  However, 
the Board observes that this hospital record was created in 
October 2004-nearly 20 years after the August 1986 RO 
decision in question.  A valid CUE claim cannot involve the 
reweighing of evidence or rely on evidence developed 
subsequent to the time of the original adjudication.  See 
Fugo,  6 Vet. App. at 44.  The Board also notes that, in 
Russell, 3 Vet. App. At 314, the Court specifically noted 
that correction of a diagnosis cannot be considered an error 
in the original adjudication.  Thus, such cannot be the basis 
of a CUE claim. 

In sum, the Board finds that the appellant has not plead with 
sufficient specificity to meet the requirements of a valid 
claim of CUE in the RO's August 1986 decision.  His general 
assertions have failed to identify any specific error(s) of 
fact or law in the RO's decision or the legal or factual 
basis for any such error(s), nor has he explained why the 
result would have been different but for the alleged error.  

Under these circumstances, the Board must conclude, 
consistent with the above, that a properly plead claim of CUE 
has not been presented, and that the claim of CUE must be 
dismissed, without prejudice.  See Simmons v. Principi, 17 
Vet. App. 104, 114-16 (2003).

B.  EED Claim

Generally, the effective date for an award of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

The effective date for an award of benefits on the basis of 
the receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The Veteran filed an original claim for service connection 
for narcolepsy in October 1985, and the RO denied the claim 
in an August 1986 rating decision.  The Veteran was notified 
of this denial by letter in August 1986.  The Veteran filed 
an NOD in September 1986, and the RO issued an SOC in 
September 1986.  However, the Veteran did not submit a 
timely-filed substantive appeal to perfect an appeal of the 
RO's denial.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
20.302(b), 20.1103.

The next communication from the Veteran is an August 1987 
request for a copy of his U.S. Army medical records and VA 
medical records.  The next communication from the Veteran is 
a June 1995 statement in which he requests that his claim for 
narcolepsy be reopened.

While the appellant asserts an entitlement an earlier 
effective date, considering the record in light of the above-
noted legal authority, the Board finds that no earlier 
effective date is assignable.

As indicated above, the original claim for service connection 
for narcolepsy was finally resolved by the RO's August 1986 
disallowance of that claim (and, hence, cannot provide a 
basis for a grant of the benefits ultimately awarded in 
connection with a reopened claim for that benefit).  Given 
the finality of the RO's August 1986 disallowance, an 
effective date prior to that date is legally precluded.

While the finality of the August 1986 decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates), as discussed above, 
a CUE claim has not been properly plead before the Board at 
this time.  A CUE claim requires some degree of specificity 
not only as to what the alleged error is, but-unless it is 
the kind of error that, if true, would constitute CUE on its 
face-persuasive reasons must be given as to why the result 
would have been manifestly  different but for the alleged 
error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).

The Board also notes that, after the August 1986 decision and 
prior to the June 1995 claim to reopen, there is no document 
indicating an intent by the Veteran to reopen his claim for 
service connection for narcolepsy; indeed, the only document 
filed by the Veteran during this time frame merely requested 
a copy of his U.S. Army medical records and VA medical 
records.

Although, in a November 2000 letter to Senator Mikulski, the 
Veteran asserted that he had been petitioning the VA to make 
a decision on his case since 1984 and had renewed his claim 
every year for the previous 16 years, thorough review of the 
claims file reveals no communication regarding service 
connection for narcolepsy, as described by the Veteran, 
during the period between August 1986 and June 1995.  Rather, 
the only documents in the claims file after the 
September 1986 SOC are the Veteran's August 1987 request for 
his service and VA medical records, an August 1987 accounting 
of the disclosure of the Veteran's records, and a telephone 
control slip from October 1991 in which the Veteran's service 
data was requested.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties by properly handling claims submitted by the Veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the Veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The 
presumption of regularity in this case is not rebutted, 
because the only evidence to the contrary are the Veteran's 
statements that he filed a claim every year.

The Veteran has argued that he is entitled to an EED because 
he was diagnosed with narcolepsy by a VA medical center in 
1988.  He has submitted an October 2004 VA treatment record 
which reflects that his narcolepsy was diagnosed in 1988 and 
that his symptoms date back to at least the 1950s.  The Board 
notes that in October 2008, the RO requested all available VA 
treatment records for the Veteran from 1986 onward, and in 
October 2008, VAMC Washington provided all available 
treatment records for the Veteran.  Although an October 2004 
VA treatment record states that the Veteran's narcolepsy was 
diagnosed in 1988, the earliest actual VA treatment record 
provided by the VA medical center is from July 1998.  In any 
event, even if the Veteran did receive VA treatment for 
narcolepsy between 1986 and 1995, such records could not 
provide a basis for an earlier effective date for the award 
of service connection.

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the 
date of outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
this regulation only applies to a defined group of claims.  
See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 
3.157 applies to a defined group of claims, i.e., as to 
disability compensation, those claims for which a report of a 
medical examination or hospitalization is accepted as an 
informal claim for an increase of a service-connected rating 
where service connection has already been established).  VA 
medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the Veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  Thus, records of VA treatment for the 
Veteran's narcolepsy cannot constitute a request to reopen a 
claim for service connection.

Moreover, to the extent that the Veteran's testimony during  
his April 2002 Board hearing regarding dealing with 
depression following the 1986 denial of his claim until 1995 
may be construed as an argument that such conditions 
prevented him from filing an earlier claim, the Board points 
out that, while 38 C.F.R. § 3.400(b)(1)(ii)(B) allows for an 
effective date earlier than the date of receipt of a claim 
for disability pension if a physical or mental disability, 
which was not the result of the Veteran's own willful 
misconduct, is so incapacitating that it prevents filing a 
disability pension claim, this regulation only applies to 
pension claims.  A similar regulation does not exist for 
compensation claims.  Therefore, an earlier effective date 
for the award of service connection cannot be assigned on 
this basis.

The applicable law and regulations clearly make it the 
Veteran's responsibility to initiate a claim, or to reopen a 
claim, for service connection with VA if he seeks that 
benefit.  The Board emphasizes that, while VA does have a 
duty to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  In this case, the record does 
not show that the Veteran filed a request to reopen his claim 
for service connection for narcolepsy at any point subsequent 
to the final August 1986 decision and prior to June 1, 1995.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the award of 
service connection for narcolepsy, earlier than June 1, 1995, 
is assignable, the claim for an earlier effective date for 
the award of service connection must be denied.  Where, as 
here, the law and not the evidence is dispositive, the matter 
on appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim of CUE in an August 5, 1986 rating decision in 
which the RO denied the Veteran's claim for service 
connection for narcolepsy is dismissed without prejudice.

An effective date earlier than June 1, 1995, for the award of 
service connection for narcolepsy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


